Citation Nr: 1456610	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-06 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an increased rating for the service-connected lumbar spine disability, currently rated as 40 percent disabling, on an extra-schedular basis.
 
3. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.  

In November 2012, the Veteran testified at a videoconference hearing before a Veteran's Law Judge (VLJ) who has since retired from the Board.  The Veteran was advised that the VLJ had retired and offered the opportunity for a new hearing, but he did not wish to have a new hearing.

In March 2013, the Board granted an increased 40 percent schedular rating for the service-connected lumbar spine disability, and also remanded the issues of entitlement to an increased rating for a lumbar spine disability on an extraschedular basis and to a TDIU rating.  The Board found that the Veteran should be provided proper VCAA notice as well as a VA examination regarding the TDIU claim, and that adjudication of the claim for an increased rating for the lumbar spine disability, on an extraschedular basis, must be deferred pending development for the matter of entitlement to a TDIU rating.  The Veteran appealed the Board's March 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  

In a December 2013 Order, the Court granted a Joint Motion for Remand and remanded the issue of entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc and joint disease, prior to October 21, 2010, and a rating in excess of 20 percent since October 21, 2010, to the extent that the decision denied a compensable rating for neurological manifestations of the right lower extremity, for readjudication.  

In April 2014, the Board denied the claim of entitlement to a compensable rating for neurological manifestations of the right lower extremity, and remanded the issues of entitlement to an increased rating for a lumbar spine disability on an extraschedular basis and for a TDIU rating.  In the remand, the Board noted these issues were still under development by the RO and not yet before the Board, and were being remanded in order to comply with the prior remand.  Although the Veteran was provided proper VCAA notice and a VA examination regarding the TDIU claim, for reasons set forth below, the Board finds there has not been substantial compliance with the remand directives and another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

REMAND

In the May 2014 remand, the Board noted that in its prior remand, adjudication of the claim for an increased rating for a lumbar spine disability on an extra-schedular basis was to be deferred pending development of the matter of entitlement to a TDIU.  The Board noted that information gleaned from development of the TDIU claim may be relevant to the extraschedular portion of the Veteran's increased rating claim.  Further, in the May 2014 remand, the Board specifically directed that the issues on appeal (TDIU rating and increased rating for a lumbar spine disability on an extra-schedular basis) be adjudicated, "with consideration of all applicable laws and regulations, to include whether any of the matters should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b) and/or 38 C.F.R. § 3.321(b)(1)".  

Review of the record, and specifically the supplemental statement of the case (SSOC) issued in October 2014, does not, however, in any way indicate that the RO may have considered whether the TDIU claim and/or the claim for an increased rating for a lumbar spine disability warranted referral to the appropriate official for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) and/or 38 C.F.R. § 3.321(b)(1), respectively.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Adjudicate the issues currently on appeal with consideration of all applicable laws and regulations, to include whether either of the matters should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b) and/or 38 C.F.R. § 3.321(b)(1).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

